DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation "the component".  There is insufficient antecedent basis for this limitation in the claim. Corection is needed

Allowable Subject Matter
Claims 17-23 are allowed
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not disclose a bone conduction device with a piezo-Seismic mass assembly configured to flap to evoke a hearing percept as a result of energizement of a piezoelectric transducer of the assembly, wherein the component is configured to enable permanent shock-proofing of the piezo transducer of the piezo-seismic mass assembly beyond that which results from damping while at least a portion of the piezo-seismic mass assembly is fixed relative to the housing.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 3, 4, 6, 11, 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not disclose that the piezoelectric and the bending of the apparatus are isolated from each other or, piezoelectric actuator functions as a puppeteer to cause the bender apparatus to bend upwards and/or downwards..
Moreover, there is no disclosure of separate piezoelectric elements for various frequencies of bending.
The prior art of record does not disclose that flapper apparatus includes a counterweight and a counterweight support structure; and the flapper apparatus is configured such that a force generated by the piezoelectric apparatus is applied directly onto at least one of the counterweight or the support structure to move the counterweight in a vibratory manner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson (20180035219).
Regarding claim 1, Gustafsson discloses a component of a bone conduction device (Abstract discloses that the invention is regarding a bone conduction transducer), comprising: a housing (Fig 3c, housing 342); and a bender apparatus (Fig 3B, spring connector 376 and the seismic mass 352) located in the housing, wherein the bender apparatus is a device of a piezoelectric bender (Paragraph 0023 discloses “The seismic mass actuator 150 can operate according to a number of different actuation principles in order to impart vibration to a recipient. For example, the seismic mass actuator 150 can be an electromagnetic actuator (i.e., operating based on variable reluctance), a piezoelectric actuator, a magnetostrictive actuator, a floating mass or moving coil actuator, etc. However, in general, regardless of the employed actuation principle, the seismic mass actuator 150 includes a seismic mass 152. In general, the seismic mass 152 may be formed from one or more elements, such as magnets, soft magnetic components, a counterweight, etc., depending on the selected actuation principle. The counterweight is a component of a high-density material that simply adds mass.”).
Regarding claim 2, Gustafsson disclose the limitations of claim 1. Gustafsson further discloses that the bender apparatus is a metal spring-based apparatus (Fig 3C, springs 382).
Regarding claim 8, Gustafsson disclose the limitations of claim 1. Gustafsson further discloses that the seismic mass is being only supported by the bender apparatus (Fig 3B, spring connector 376 is the only supported of the seismic mass 352)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (20180035219).
Regarding claim 5, Gustafsson disclose the limitations of claim 1. Although not specifically disclosed by Gustafsson it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention that the bottom springs are obviously tolerating the weight of the seismic mass and even in the equilibrium state these springs are bent under the weight of this mass; and obviously the spring applies a pre-stress on the piezoelectric element as any pressed spring does on the weight putting force on it.
Claim(s) 9, 10, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson (20180035219) and further in view of Okada (20200055088).
Regarding claims 9, 10 and 15, Gustafsson discloses a component of a bone conduction device (Abstract discloses that the invention is regarding a bone conduction transducer), comprising: a housing (Fig 3c, housing 342); and a flapper apparatus (Fig 3B, spring connector 376 and the seismic mass 352) located in the housing, wherein the flapper apparatus includes a piezoelectric apparatus (Paragraph 0023 discloses “The seismic mass actuator 150 can operate according to a number of different actuation principles in order to impart vibration to a recipient. For example, the seismic mass actuator 150 can be an electromagnetic actuator (i.e., operating based on variable reluctance), a piezoelectric actuator, a magnetostrictive actuator, a floating mass or moving coil actuator, etc. However, in general, regardless of the employed actuation principle, the seismic mass actuator 150 includes a seismic mass 152. In general, the seismic mass 152 may be formed from one or more elements, such as magnets, soft magnetic components, a counterweight, etc., depending on the selected actuation principle. The counterweight is a component of a high-density material that simply adds mass.”).
However, Gustafsson does not specifically disclose a expanding, contracting or shear movement of the piezoelectric for the device above.
Okada discloses a piezoelectric actuator with expanding, contracting and shear movement of the piezoelectric material to produce bending of a plate (Fig 2C and 2D, also paragraphs 0003 discloses “When voltage is applied to a piezoelectric film in its thickness direction, the piezoelectric film expands and contracts in its planar direction. “ also, paragraph 0120 discloses “ As a result, the second piezoelectric part 17 undergoes so-called shear deformation.”).
Since both Gustafsson and Okada disclose a transducer with a piezoelectric material to induce movement of a plate, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to utilize the piezoelectric material Okada in the teachings by Gustaffson. The motivation for this would have been effectively producing vibrations for the bone conduction device of Gustafsson
Regarding claim 16, Gustafsson and Okada disclose the limitations of claim 9. The combination discloses a seismic mass as disclosed above being moved by a piezoelectric actuator, obviously in a vibratory manner.
It would have been obvious to one of ordinary skilled in the art that the movement of the piezo electric device will generate force on the attached layer for movement to move up and down and this will be interpreted by the examiner as the push pull movement.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR H ETESAM whose telephone number is (571)270-1946.  The examiner can normally be reached on M-F 6-8 AM, 6-10PM. Saturdays 8-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/AMIR H ETESAM/           Primary Examiner, Art Unit 2652